NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/14/2022 has been entered. Claims 1 & 3 have been canceled.  Claims 2, 4-20 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/22/2021.

Allowable Subject Matter
Claims 2, 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 4, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations,  a fuel metering system, comprising a servo valve in fluid communication with the second inlet, a position of the valve body relative to the first outlet is based on a current supplied to the servo valve, the current supplied to the servo valve includes a first current range and a second current range, a correlation between an exposed area of the slot and a fixed flow restriction results in a first relationship between the position of the valve body and the current supplied to the servo valve in the first current range and a second relationship between the position of the valve body and the current supplied to the servo valve in the second current range, the first relationship different from the second relationship, and the slot is configured to variably restrict the flow of the fluid through the second outlet of the metering 
Regarding independent claims 11 & 18, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, a fuel metering system of a gas turbine engine, comprising a pressure regulator fluidly coupled to the fuel pump to receive the fuel at the first pressure, fluidly coupled to a servo valve and fluidly coupled to the second outlet, the pressure regulator including a regulator valve body movable based on a pressure differential between the fuel at the first pressure and a pressure of a fuel at the first outlet to provide the servo valve with fuel at a second pressure; the servo valve fluidly coupled to the second inlet of the metering valve and to the pressure regulator, the servo valve in fluid communication with the second inlet and a body of the servo valve is movable relative to the second inlet to supply the fuel from the pressure regulator to apply a fluid pressure to move the valve body, and the slot is configured to variably restrict the flow of the fuel through the second outlet of the metering valve to modify the fluid pressure exerted on the valve body to balance the force applied by the biasing member.
	Claims 2, 5-10, 12-17, 19-20 are allowable for the same reasons as claims 4, 11 & 18, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741